Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment after non-final office action on July 21, 2021 is acknowledged.  Claim 1 was amended and claims 1-12 are pending.  
The restriction requirement was deemed proper and made FINAL in a previous office action.  The restriction requirement was deemed proper and made FINAL previously. Claims 1-12 are examined on the merits of this office action.

Withdrawn Objections/Rejections

The rejection of claims 1-12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement, is withdrawn in view of amendment of the claims filed July 21, 2021.  
*Please note that the new grounds of rejection are necessitated by amendment of claim 1, in particular, removal of the limitation “that do not also have BPH”.

Terminal Disclaimer
The terminal disclaimer filed on July 21, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Co-pending AN 16/410639 has been reviewed and is not accepted.  The terminal disclaimer identifies a party who is not the applicant (only for applications filed on or after September 16, 2012; See, FP 14.26.10).  For cases filed on/after 9/16/2012, 37 CFR 1.321 specifies that only the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant’s ownership.  
A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the § 1.46(c) request we need a POA that gives power to the attorney 

Maintained/Revised Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16410639 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claim 1 claims “A method of improving the obstructive voiding and/or irritative storage symptoms of mammals having LUTS comprising (i) identifying the mammals as having obstructive voiding or irritative storage symptoms of LUTS and (ii) administering to the mammal a therapeutically effective amount of SEQ ID NO:1, wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by the International Prostate Symptom Score (IPSS), by more than 30%, when compared to administering a control composition that does not contain  SEQ IDNO:1 (Fexapotide Triflutate).”   The instant application further claims “wherein method comprises administration of a therapeutically effective 
Co-pending AN 16410639 claims “A method of enhancing the therapeutic efficacy of Fexapotide Triflutate (FT) (which is comprises SEQ ID NO:1) in treating Lower Urinary Tract Symptoms (LUTS), comprising identifying the mammal having LUTS that does not have BPH and first administering a composition comprising FT to a patient in need thereof; and subsequently administering a composition comprising FT to the mammal at least more than one year after the first administration” (see claim 1). Co-pending AN 16/410639 further claims “The method of claim 1, further comprising administration of FT and a pharmaceutically acceptable carrier” (see claim 2); wherein Fexapotide Triflutate is administered by a route selected from the group consisting of intramuscularly, orally, intravenously, intrathecally, intratumorally, intranasally, topically, and transdermally.” (see claim 4); and administering more than once (see claim 5).  Co-pending AN 16410639 does not claim that the patient population has BPH thus encompassing any patients having LUTS (with or without BPH). Regarding the functional limitations found in instant claims 1 and 5-12 of “improving the symptoms of mammals having LUTS”; “improves the mean obstructive voiding symptoms (MOVS) measured by the International Prostate Symptom Score (IPSS), by more than 30%”; improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 30% to about 150%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 35% to about 125%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 45% to about 105%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, by more than 300%, when compared to the MOVS of patients who received oral medication known to be useful in treating benign prostatic hyperplasia (BPH); wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS, or more than 20%, when compared to administering a control composition that does not contain FT; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 20% to about 50%; wherein the method improves the mean irritative storage symptoms (MISS) 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant’s Arguments
The terminal disclaimer filed on July 21, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Co-pending AN 16/410639 has been reviewed and is not accepted.   The terminal disclaimer identifies a party who is not the applicant (only for applications filed on or after September 16, 2012; See FP 14.26.10).  For cases filed on/after 9/16/2012, 37 CFR 1.321 specifies that only the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant’s ownership.  
A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the § 1.46(c) request we need a POA that gives power to the attorney who is signing the TD, along with another copy of the TD, unless they file a TD that is signed by the applicant.  Resubmit TD, no fee is required.
Given that the terminal disclaimer was no approved, the rejection is maintained.


New Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Averback (US PG-PUB 2018/0064785 A1, cited previously).
Averback discloses a method of ameliorating or preventing progression of symptoms of benign prostate hyperplasia (see claim 1) comprising administering the peptide IDQQVLSRIKLEIKRCL, wherein the method reduces the percentage of mammals exhibiting worsening or the progression of symptoms of BPH, as measured by the International Prostate Symptom Score (IPSS) by more than 10%, when compared to administering a control” (see claim 1, abstract, claims 6-8).   Averback further teaches wherein the patients being treated (having symptoms of BPH) includes mammals not suffering from BPH or are susceptible to BPH (see paragraph 0151, lines 19-21, see also paragraph 0066, lines 11-12).  The “symptoms” described by Averback are measured by IPSS which are inclusive to lower urinary tract symptoms (see paragraphs 0053-0061, IPSS score system which includes incomplete emptying, frequency, intermittency, urgency, weak stream, straining, nocturia, all of which are LUTS and irritative storage and/or obstructive voiding symptoms).  A patient having straining and weak stream meet the limitations of obstructive voiding symptoms of LUTS.  Averback specifically teaches treatment of urinary retention (See paragraph 0073).  Thus, Averback teaches the same population of the instant claims, a patient having lowery urinary tract symptoms including obstructive and/or irritative storage symptoms.
Regarding claims 2 and 4, Averback discloses administering a therapeutically effective amount of the peptide in combination with a carrier (See claim 2) and multiple forms of administration that are identical to the instant claims including orally (See claim 5).  Regarding claim 3, Averback discloses wherein the peptide is administered more than once (See claim 3).
 Regarding the limitations of “identifying the mammals as having LUTS”, Averback teaches assessing IPSS (which is based upon lower urinary tract symptoms) for the patients prior to administering SEQ ID NO:1 meets this limitation (see paragraph 052, lines 9-13, paragraph 0053-0062). 
Regarding the functional limitations found in claims 1 and 5-12 of “improving the symptoms of mammals having LUTS”; “improves the mean obstructive voiding symptoms (MOVS) measured by the International Prostate Symptom Score (IPSS), by more than 30%”; improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 30% to about 150%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 35% to about 125%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 45% to about 105%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, by more than 300%, when compared to the MOVS of patients who received oral medication known to be useful in treating benign prostatic hyperplasia (BPH); wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS, or more than 20%, when compared to administering a control composition that does not contain FT; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 20% to about 50%; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 25% to about 40%; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 30% to about 35%”; the method of Averback teaches the same method of the instant claims including administering the same drug at the same therapeutically effective dose (see Example, paragraph 0157 of Averback, lines 5, “2.5 mg”) as defined by Applicant ( see paragraph 0059, “2.5 mg”) to the same patient population (having obstructive voiding 
Additionally Averback teaches “Based on the results of these studies, administering the NTP peptides of the present invention are useful in treating a patient population, including a patient population different from only those suffering from BPH, and are useful in ameliorating or preventing the worsening or progression of symptoms of BPH” (see paragraph 0156).  Applicants conclude that “in addition to more improvement in the placebo patients subsequently treated with SEQ ID NO . 66, there was also an unexpected decrease in the incidence of worsening and progression in symptoms in patients subsequently treated with SEQ ID NO:66” (see paragraph 0159, Table 3).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12-13 and 15 of US Patent No. 10835538, Although the claims at issue are not identical, they are not patentably distinct from each other because:

US Patent NO:10835538 (referred to as US Patent NO.’538) claims “A method of improving the symptoms of mammals suffering from BPH comprising administering to the mammal a composition comprising a therapeutically effective amount of one or more antibiotics” (see claim 1). US Patent NO: ‘538 further claims “The method of claim 1, further comprising administration of Fexapotide Triflutate and a pharmaceutically acceptable carrier” (see claims  12-13);  wherein Fexapotide Triflutate is administered by a route selected from the group consisting of intramuscularly, orally, intravenously, intrathecally, intratumorally, intranasally, topically, and transdermally.” (See claim 13).
Regarding the functional limitations found in instant claims 1 and 5-12 of “improving the symptoms of mammals having LUTS”; “improves the mean obstructive voiding symptoms (MOVS) measured by the International Prostate Symptom Score (IPSS), by more than 30%”; improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 30% to about 150%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 35% to about 125%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 45% to about 105%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, by more than 300%, when compared to the MOVS of patients who received oral medication known to be useful in treating benign prostatic hyperplasia (BPH); wherein the method improves the mean .

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US Patent No. 10532081. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claim 1 claims “A method of improving the obstructive voiding and/or irritative storage symptoms of mammals having LUTS comprising (i) identifying the mammals as having obstructive voiding or irritative storage symptoms of LUTS and (ii) administering to the mammal a therapeutically effective amount of SEQ ID NO:1, wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by the International Prostate Symptom Score (IPSS), by more than 30%, when compared to administering a control composition that does not contain  SEQ IDNO:1 (Fexapotide Triflutate).”   The instant application further claims “wherein method comprises administration of a therapeutically effective amount of SEQ ID NO:1 as claimed in claim 1 and a carrier” (see claim 2); administered more than once (see claim 3) and “Wherein SEQ ID NO:1 is administered by a method selected from the group consisting of orally, subcutaneously, intradermally, intranasally, intravenously, intramuscularly, intrathecally, intranasally, intratumorally, topically, and transdermally” (see claim 4).

Regarding the functional limitations found in instant claims 1 and 5-12 of “improving the symptoms of mammals having LUTS”; “improves the mean obstructive voiding symptoms (MOVS) measured by the International Prostate Symptom Score (IPSS), by more than 30%”; improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 30% to about 150%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 35% to about 125%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 45% to about 105%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, by more than 300%, when compared to the MOVS of patients who received oral medication known to be useful in treating benign prostatic hyperplasia (BPH); wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS, or more than 20%, when compared to administering a control composition that does not contain FT; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 20% to about 50%; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 25% to about 40%; wherein the method improves the 
Claims 1-18 are anticipatory over instant claims 1-12.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US Patent No. 10172910.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claim 1 claims “A method of improving the obstructive voiding and/or irritative storage symptoms of mammals having LUTS comprising (i) identifying the mammals as having obstructive voiding or irritative storage symptoms of LUTS and (ii) administering to the mammal a therapeutically effective amount of SEQ ID NO:1, wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by the International Prostate Symptom Score (IPSS), by more than 30%, when compared to administering a control composition that does not contain  SEQ IDNO:1 (Fexapotide Triflutate).”   The instant application further claims “wherein method comprises administration of a therapeutically effective amount of SEQ ID NO:1 as claimed in claim 1 and a carrier” (see claim 2); administered more than once (see claim 3) and “Wherein SEQ ID NO:1 is administered by a method selected from the group consisting of orally, subcutaneously, intradermally, intranasally, intravenously, intramuscularly, intrathecally, intranasally, intratumorally, topically, and transdermally” (see claim 4).
US Patent No. 10172910 claims “A method of preventing or reducing the incidence of acute urinary retention an obstructive symptom of LUTS) in a mammal, comprising administering to the mammal a therapeutically effective amount of a peptide comprising the amino acid sequence in SEQ ID NO. 66 (Ile-Asp- Gln-Gln-Val-Leu-Ser-Arg-Ile-Lys-Leu-Glu-Ile-Lys-Arg-Cys-Leu (which is the same as FT as defined by Applicant’s own specification), and wherein the method reduces the incidence of acute urinary retention.” (See claim 1). US Patent No. 10172910 further claims “The method of claim 1, further comprising administration of the peptide and a pharmaceutically acceptable carrier” (see claim 2); 
Regarding the functional limitations found in instant claims 1 and 5-12 of “improving the symptoms of mammals having LUTS”; “improves the mean obstructive voiding symptoms (MOVS) measured by the International Prostate Symptom Score (IPSS), by more than 30%”; improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 30% to about 150%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 35% to about 125%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 45% to about 105%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, by more than 300%, when compared to the MOVS of patients who received oral medication known to be useful in treating benign prostatic hyperplasia (BPH); wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS, or more than 20%, when compared to administering a control composition that does not contain FT; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 20% to about 50%; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 25% to about 40%; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 30% to about 35%”; the method US Patent No. 10172910 teaches the same method of the instant claims including administering the same drug at the same therapeutically effective dose (as defined by Applicant on page see paragraph 0059) and thus, these effects will inherently occur as a result of practicing the method of US Patent No. 10172910.
Claims 1-12 are anticipatory over instant claims 1-12.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 7, 15-16, 19-20, 22 and 25-26 of copending Application No. 14/738551 :
Instant claim 1 claims “A method of improving the obstructive voiding and/or irritative storage symptoms of mammals having LUTS comprising (i) identifying the mammals as having obstructive voiding or irritative storage symptoms of LUTS and (ii) administering to the mammal a therapeutically effective amount of SEQ ID NO:1, wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by the International Prostate Symptom Score (IPSS), by more than 30%, when compared to administering a control composition that does not contain  SEQ IDNO:1 (Fexapotide Triflutate).”   The instant application further claims “wherein method comprises administration of a therapeutically effective amount of SEQ ID NO:1 as claimed in claim 1 and a carrier” (see claim 2); administered more than once (see claim 3) and “Wherein SEQ ID NO:1 is administered by a method selected from the group consisting of orally, subcutaneously, intradermally, intranasally, intravenously, intramuscularly, intrathecally, intranasally, intratumorally, topically, and transdermally” (see claim 4).
Co-pending AN 14/738551 claims “A method of treating a human having benign prostatic hyperplasia that had not previously received treatment for benign prostatic hyperplasia comprising administering to the human by intraprostatic injection a therapeutically effective amount of an isolated peptide comprising the amino acid sequence in SEQ ID NO. 66 (Ile-Asp-Gln-Gln-Val- Leu-Ser-Arg-Ile-Lys-Leu-Glu-Ile-Lys-Arg-Cys-Leu).” (see claim 1). Co-pending AN 14/738551 further claims “further comprising increasing the Mean IPSS (International Prostate Symptom Score) percentage improvement, when compared to the improvement found by treating a human with a placebo in combination with an additional active agent, to within the range of from about 50% to about 400%” (claim 25) and “The method of claim 15, further comprising increasing the Mean IPSS (International Prostate Symptom Score) percentage improvement, when compared to the improvement found by treating a human with a placebo in combination with an additional active agent, to an amount of about 110%.” (see claim 26.).  The method of claim 1, further comprising administration of the peptide and a pharmaceutically acceptable carrier” (see claim 19); wherein the peptide is administered by a route selected from the group consisting of intramuscularly, orally, intravenously, intrathecally, intratumorally, intranasally, topically, and transdermally.” (see claim16).
claims 1 and 5-12 of “improving the symptoms of mammals having LUTS”; “improves the mean obstructive voiding symptoms (MOVS) measured by the International Prostate Symptom Score (IPSS), by more than 30%”; improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 30% to about 150%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 35% to about 125%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 45% to about 105%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, by more than 300%, when compared to the MOVS of patients who received oral medication known to be useful in treating benign prostatic hyperplasia (BPH); wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS, or more than 20%, when compared to administering a control composition that does not contain FT; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 20% to about 50%; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 25% to about 40%; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 30% to about 35%”; the method of Co-pending AN 14/738551 teaches administering the same drug, Fexapotide Triflutate, at the same dose, to a patient population that has lower urinary tract symptoms and thus , these effects will inherently occur as a result of practicing the method of Co-pending AN 14/738551.
Regarding the amount of times to administer FT, this is considered a result effective variable and it would have been obvious to optimize the amount and how often the FT is administered to achieve optimal therapeutic effectiveness.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-2, 4, 7, 15-16, 19-20, 22 and 25-26 are anticipatory over instant claims 1-2, 4-12 and obvious over instant claim 3.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 13-16 of copending Application No. 14/606683 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claim 1 claims “A method of improving the obstructive voiding and/or irritative storage symptoms of mammals having LUTS comprising (i) identifying the mammals as having obstructive voiding or irritative storage symptoms of LUTS and (ii) administering to the mammal a therapeutically effective amount of SEQ ID NO:1, wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by the International Prostate Symptom Score (IPSS), by more than 30%, when compared to administering a control composition that does not contain  SEQ IDNO:1 (Fexapotide Triflutate).”   The instant application further claims “wherein method comprises administration of a therapeutically effective amount of SEQ ID NO:1 as claimed in claim 1 and a carrier” (see claim 2); administered more than once (see claim 3) and “Wherein SEQ ID NO:1 is administered by a method selected from the group consisting of orally, subcutaneously, intradermally, intranasally, intravenously, intramuscularly, intrathecally, intranasally, intratumorally, topically, and transdermally” (see claim 4).
Co-pending AN 14/606683 claims “A method of treating naïve mammals having benign prostatic hyperplasia that had not previously received treatment for benign prostatic hyperplasia comprising administering to via intraprostatic injection a therapeutically effective amount of an isolated peptide comprising the amino acid sequence in SEQ ID NO. 66 (Ile-Asp-Gln-Gln-Val- Leu-Ser-Arg-Ile-Lys-Leu-Glu-Ile-Lys-Arg-Cys-Leu).” (see claim 1). Co-pending AN 14/606683 further claims improving the Mean International Prostate Symptom Score (IPSS) percentage difference improvement found by treating treatment naive mammals compared to treatment naive controls (difference 1), when compared to the Mean IPSS percentage difference improvement found by treating treatment failure patients compared to treatment failure controls (difference 2), to provide an improvement between treatment naive and treatment failure mammals (difference 3) within the range of from 1,500% to 2,500%, wherein the control methods comprise administering to the mammal phosphate buffered saline pH 7.2, wherein the difference 1 is determined by dividing the difference between: (a) the Mean IPSS improvement from treating treatment naive mammals with the isolated peptide and (b) the Mean IPSS improvement from treatment naive control mammals by the Mean IPSS improvement from treatment naive control mammals; wherein 
Regarding the functional limitations found in instant claims 1 and 5-12 of “improving the symptoms of mammals having LUTS”; “improves the mean obstructive voiding symptoms (MOVS) measured by the International Prostate Symptom Score (IPSS), by more than 30%”; improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 30% to about 150%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 35% to about 125%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 45% to about 105%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, by more than 300%, when compared to the MOVS of patients who received oral medication known to be useful in treating benign prostatic hyperplasia (BPH); wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS, or more than 20%, when compared to administering a control composition that does not contain FT; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 20% 
Regarding the amount of times to administer FT, this is considered a result effective variable and it would have been obvious to optimize the amount and how often the FT is administered for optimal therapeutic effectiveness.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 2, 13-16 are anticipatory over instant claims 1-2, 4-12 and obvious over instant claim 3.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16410658 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claim 1 claims “A method of improving the obstructive voiding and/or irritative storage symptoms of mammals having LUTS comprising (i) identifying the mammals as having obstructive voiding or irritative storage symptoms of LUTS and (ii) administering to the mammal a therapeutically effective amount of SEQ ID NO:1, wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by the International Prostate Symptom Score (IPSS), by more than 30%, when compared to administering a control composition that does not contain  SEQ IDNO:1 (Fexapotide Triflutate).”   The instant application further claims “wherein method comprises administration of a therapeutically effective amount of SEQ ID NO:1 as claimed in claim 1 and a carrier” (see claim 2); administered more than once (see claim 3) and “Wherein SEQ ID NO:1 is administered by a method selected from the group consisting of orally, subcutaneously, intradermally, intranasally, intravenously, intramuscularly, intrathecally, intranasally, intratumorally, topically, and transdermally” (see claim 4).

Regarding the functional limitations found in instant claims 1 and 5-12 of “improving the symptoms of mammals having LUTS”; “improves the mean obstructive voiding symptoms (MOVS) measured by the International Prostate Symptom Score (IPSS), by more than 30%”; improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 30% to about 150%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 35% to about 125%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 45% to about 105%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, by more than 300%, when compared to the MOVS of patients who received oral medication known to be useful in treating benign prostatic hyperplasia (BPH); wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS, or more than 20%, when compared to administering a control composition that does not contain FT; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 20% to about 50%; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 25% to about 40%; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 30% to about 35%”; the method of Co-pending AN 16410658 teaches the same method of the instant claims including administering the same drug at the same therapeutically effective dose (as defined by Applicant on page see paragraph 0059) and thus, these effects will inherently occur as a result of practicing the method of Co-pending AN 16410658.
.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-16 are anticipatory over instant claims 1-2, 4-12 and obvious over instant claim 3.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERINNE R. DABKOWSKI/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654